DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki [U.S. Pub. No. 2018/0286568] in view of Park et al. [U.S. Pub. No. 2016/0163446], Taniguchi et al. [U.S. Pub. No. 2017/0162317], and Haruyama et al. [JP 2007-066973].

a spiral wiring (12, Paragraph [0035]) wound on a plane (see Figs. 1-5, element 12 wound a plane);
a first magnetic layer (18) and a second magnetic layer (11) located at positions sandwiching the spiral wiring from both sides (see Figs. 1-5) in a normal direction relative to the plane on which the spiral wiring is wound (see Figs. 1-5, elements 18, 11 located at positions sandwiching element 12 from both sides in a normal direction relative to the plane on which element 12 is wound);
a first vertical wiring (19A) extending from an inner circumferential end of the spiral wiring (see Figs. 1-5, Paragraph [0043]) in the normal direction to pass through the first magnetic layer (see Figs. 1-5);
a second vertical writing (19B) extending from an outer circumferential end of the spiral wiring (see Figs. 3-7, Paragraph [0045]) in the normal direction to pass through the first magnetic layer (see Figs. 3-7); and
an external terminal (20A or 20B) disposed on a surface of the first magnetic layer (see Figs. 1-5, element 20A or 20B disposed on a surface of element 18 through element 30) to connect an end surface of the first vertical wiring or the second vertical wiring (see Figs. 1-5); and a coating layer (30) on the first magnetic layer (18).
Suzuki does not explicitly disclose the first magnetic layer having magnetic permeability lower than that of the second magnetic layer and the external terminal is entirely disposed in an opening part of the coating layer.
Park et al. shows a device (Figs. 1-2) teaching and suggesting the first magnetic layer (140) having magnetic permeability lower than that of the second magnetic layer (110, Paragraph [0035]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first magnetic layer having magnetic permeability 
Moreover, Taniguchi et al. shows a coil component (Figs. 1-7) teaching and suggesting an external terminal (20A or 20B) disposed on a surface of the first magnetic layer (see Figs. 3-7) to connect an end surface of the first vertical wiring or the second vertical wiring (see Figs. 3-7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the an external terminal disposed on a surface of the first magnetic layer to connect an end surface of the first vertical wiring or the second vertical wiring as taught by Taniguchi et al. for the device as disclosed by Suzuki in view of Park et al. to have a compact design to reduce manufacture size while facilitate electrical connection from the coil to the external electrode to achieve desirable inductance values.
Suzuki in view of Park et al. and Taniguchi et al. does not explicitly disclose the external terminal is entirely disposed in an opening part of the coating layer.
Haruyama et al. shows a coil component (Figs. 1-2) teaching and suggesting the external terminal (71, 72, 73, 74, 21, 22, 23, or 24) is entirely disposed in an opening part of the coating layer (55, see Figs. 1-2, elements 71, 72, 73, 74, 21, 22, 23, or 24 is entirely disposed in an opening part of element 55, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the external terminal is entirely disposed in an opening part of the coating layer as taught by Haruyama et al. for the device as disclosed by Suzuki in view of Park et al. and Taniguchi et al. to have facilitate insulation to prevent shorting and protect the external terminal from damage.

Taniguchi et al. shows the second magnetic layer (11) comprises at least one of a pressed powder of a metal magnetic substance (see Figs. 3-7), a metal magnetic substance plate (see Figs. 3-7) and a metal magnetic substance foil.
Park et al. also shows the second magnetic layer (140) comprises at least one of a pressed powder of a metal magnetic substance (see Figs. 1-2, Paragraph [0058]), a metal magnetic substance plate (see Figs. 1-2, Paragraph [0058]) and a metal magnetic substance foil.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. a metal magnetic substance, does not depend on its method of production, i.e. a pressed powder. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Regarding Claim 19, Suzuki shows the spiral wiring (12) is covered with an insulating layer (17) at least at its wound portion (see Figs. 1-5).
Taniguchi et al. shows the spiral wiring (12) is covered with an insulating layer (17) at least at its wound portion (see Figs. 3-7, Paragraph [0059]).

Claims 2, 5, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park et al., Taniguchi et al., and Haruyama et al. as applied to claim 1 above, and further in view of Fukuda et al. [JP 2004-014837].

Fukuda et al. shows a device (Fig. 1) teaching and suggesting the first magnetic layer (3) and the second magnetic layer (1-1) comprise a metal magnetic substance filler and a binding resin (Paragraphs [0013], [0015], [0017], see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first magnetic layer and the second magnetic layer comprise a metal magnetic substance filler and a binding resin as taught by Fukuda et al. for the device as disclosed by Suzuki in view of Park et al., Taniguchi et al., and Haruyama et al. to obtain desirable operating characteristics for magnetic coupling and large impedance value (Abstract, Problem to be Solved).
Regarding Claim 5, Suzuki in view of Park et al., Taniguchi et al., and Haruyama et al. does not explicitly show the claimed invention.  However, having all of an external principal surface of the second magnetic layer is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon would have been an obvious design choice based on intended and/or environmental use in order to prevent unwanted connection.
Regarding Claim 21, Suzuki in view of Park et al., Taniguchi et al., and Haruyama et al. shows the claimed invention as applied above but does not show the first magnetic layer has a thickness different from a thickness of the second magnetic layer.
Fukuda et al. shows a device (Fig. 1) teaching and suggesting the first magnetic layer (3) has a thickness (thickness c) different from a thickness (thickness a) of the second magnetic layer (1-1, Paragraphs [0013], [0018], see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first magnetic layer has a thickness different from a .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. as applied to claim 2 above, and further in view of Choi et al. [U.S. Pub. No. 2016/0086716].
Regarding Claim 3, Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. shows the claimed invention as applied above but does not show a cross section of the metal magnetic substance filler is exposed on an external principal surface of the first magnetic layer.
Choi et al. shows a device (Figs. 1-3) teaching and suggesting a cross section of the metal magnetic substance filler (51) is exposed on an external principal surface of the first magnetic layer (50, see Figs. 1-3, Paragraph [0052]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cross section of the metal magnetic substance filler is exposed on an external principal surface of the first magnetic layer as taught by Choi et al. for the device as disclosed by Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. to obtain desirable for operating characteristics for magnetic coupling with improving magnetic permeability and Q characteristics (Paragraph [0033]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. as applied to claim 2 above, and further in view of Yoshida et al. [U.S. Pub. No. 2010/0157565].

Yoshida et al. shows a device (Fig. 1b) teaching and suggesting an external principal surface of the second magnetic layer (11) is covered with an organic resin (12a, polyimide resin is organic, Paragraph [0054]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an external principal surface of the second magnetic layer is covered with an organic resin as taught by Yoshida et al. for the device as disclosed by Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. to facilitate insulation to prevent shorting (Paragraph [0054]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. as applied to claim 2 above, and further in view of Yoo et al. [U.S. Pub. No. 2013/0234820].
Regarding Claim 4, Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. shows the claimed invention as applied above but does not show an external principal surface of the second magnetic layer is covered with an organic resin.
Yoo et al. shows a device (Figs. 1 and 4E) teaching and suggesting an external principal surface of the second magnetic layer (10) is covered with an organic resin (21, polyimide or epoxy is an organic resin, Paragraph [0047]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an external principal surface of the second magnetic layer is covered with an organic resin as taught by Yoo et al. for the device as disclosed by Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. to facilitate insulation to prevent shorting (Paragraph [0047]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. as applied to claim 2 above, and further in view of Kubota et al. [U.S. Pub. No. 2016/0260535].
Regarding Claim 5, Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. shows the claimed invention as applied above but does not show all of an external principal surface of the second magnetic layer is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon.
Kubota et al. shows a device (Fig. 3) teaching and suggesting all of an external principal surface of the second magnetic layer (10) is covered with the binding resin (9, Paragraph [0023]), and does not comprise a cross section of the metal magnetic substance filler exposed thereon (see Fig. 3, since element 9 covers element 10 then does not comprise a cross section of the metal magnetic substance filler exposed thereon).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have all of an external principal surface of the second magnetic layer is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon as taught by Kubota et al. for the device as disclosed by Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. to facilitate insulation, mechanical stability, and desirable thermal decomposition temperature (Paragraph [0023]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. as applied to claim 2 above, and further in view of Kotani et al. [U.S. Pub. No. 2014/0286814].
Regarding Claim 5, Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. shows the claimed invention as applied above but does not show all of an external 
Kotani et al. shows a device (Figs. 1-3) teaching and suggesting all of an external principal surface of the second magnetic layer (10) is covered with the binding resin (3), and does not comprise a cross section of the metal magnetic substance filler exposed thereon (see Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have all of an external principal surface of the second magnetic layer is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon as taught by Kotani et al. for the device as disclosed by Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. to facilitate insulation and good moldability (Paragraphs [0046], [0048]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. as applied to claim 2 above, and further in view of Park et al. [U.S. Pub. No. 2016/0055955] (hereinafter as “Park ‘955”).
Regarding Claim 5, Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. shows the claimed invention as applied above but does not show all of an external principal surface of the second magnetic layer is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon.
Park ‘955 shows a device (Figs. 2-5) teaching and suggesting all of an external principal surface of the second magnetic layer (60) is covered with the binding resin (Paragraph [0061]), and does not comprise a cross section of the metal magnetic substance filler exposed thereon (see Figs. 2-5, Paragraph [0061], element 60 have magnetic powder particles 61 contained within element 60 and does not comprise a cross section of the metal magnetic substance filler exposed thereon).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. as applied to claim 2 above, and further in view of Kawarai et al. [U.S. Pub. No. 2018/0068770].
Regarding Claim 5, Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. shows the claimed invention as applied above but does not show all of an external principal surface of the second magnetic layer is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon.
Kawarai et al. shows a device (Fig. 1) teaching and suggesting all of an external principal surface of the second magnetic layer (10) is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon (see Fig. 1, Abstract, Paragraphs [0013], [0016]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have all of an external principal surface of the second magnetic layer is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon as taught by Kotani et al. for the device as disclosed by Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. to facilitate insulation, good moldability, and prevent deterioration of electrical characteristics (Paragraph [0009]).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. as applied to claim 2 above, and further in view of Kawarai [U.S. Pub. No. 2009/0002117].
Regarding Claim 6, Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. shows the claimed invention as applied above but does not show the metal magnetic substance filler in the first magnetic layer is substantially spherical, and the metal magnetic substance filler in the second magnetic layer comprises a flattened metal magnetic substance filler.
Kawarai shows a device (Fig. 4C) teaching and suggesting the metal magnetic substance filler in the first magnetic layer (30, 40) is substantially spherical (isotropic, Paragraphs [0092], [0093]), and the metal magnetic substance filler in the second magnetic layer (20) comprises a flattened metal magnetic substance filler (Paragraph [0061]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the metal magnetic substance filler in the first magnetic layer is substantially spherical, and the metal magnetic substance filler in the second magnetic layer comprises a flattened metal magnetic substance filler as taught by Kawarai for the device as disclosed by Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. to improve inductance value with large maximum saturation magnetic flux density and obtain excellent superimpose direct-current characteristics (Paragraph [0021]).
Regarding Claim 7, Kawarai shows the flattened metal magnetic substance filler (20, Paragraph [0061]) is disposed such that a major axis direction of the metal magnetic substance filler is substantially parallel to the plane on which the spiral wiring is wound (see Fig. 4C, a major axis direction of element 20 is substantially parallel to the plane on which element 12 is wound).

a longer side of the rectangle is substantially parallel to a major axis direction of the flattened metal magnetic substance filler (see Figs. 1A and 4C, a longer side of the rectangle is substantially parallel to the major axis direction of the flattened element 20).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. as applied to claim 2 above, and further in view of Tonoyama et al. [U.S. Pub. No. 2013/0249662].
Regarding Claim 6, Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. shows the claimed invention as applied above but does not show the metal magnetic substance filler in the first magnetic layer is substantially spherical, and the metal magnetic substance filler in the second magnetic layer comprises a flattened metal magnetic substance filler.
Tonoyama et al. shows a device (Fig. 7) teaching and suggesting the metal magnetic substance filler in the first magnetic layer (top element 20) is substantially spherical (32, Paragraph [0041]), and the metal magnetic substance filler in the second magnetic layer (bottom element 20) comprises a flattened metal magnetic substance filler (30, Paragraph [0040]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the metal magnetic substance filler in the first magnetic layer is substantially spherical, and the metal magnetic substance filler in the second magnetic layer comprises a flattened metal magnetic substance filler as taught by Tonoyama et al. for the device as disclosed by Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Fukuda et al. to improve inductance value with high strength and high magnetic permeability (Paragraph [0007]).

Regarding Claim 8, Tonoyama et al. shows the second magnetic layer (bottom element 20) is in a shape of a rectangle as viewed from above (see Fig. 7, Paragraph [0033]), and
a longer side of the rectangle is substantially parallel to a major axis direction of the flattened metal magnetic substance filler (see Fig. 7, a longer side of the rectangle is substantially parallel to the major axis direction of the flattened element 30).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park et al., Taniguchi et al., and Haruyama et al. as applied to claims 1 and 9 above, and further in view of Nishiyama et al. [WO 2016/013643].
Regarding Claim 10, Suzuki in view of Park et al., Taniguchi et al., and Haruyama et al. shows the claimed invention as applied above but does not show a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer is 90% by volume or more.
Nishiyama et al. shows a device (Fig. 3) teaching and suggesting a total content of the pressed powder of the metal magnetic substance (11), the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer (11) is 90% by volume or more (see English translation, only metal magnetic powder as the material for element 11).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer is 90% by volume or more as taught by Nishiyama et al. for the .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park et al., Taniguchi et al., and Haruyama et al. as applied to claims 1 and 9 above, and further in view of Kawarai [U.S. Pub. No. 2006/0119461].
Regarding Claim 10, Suzuki in view of Park et al., Taniguchi et al., and Haruyama et al. shows the claimed invention as applied above but does not show a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer is 90% by volume or more.
Kawarai shows a device (Figs. 5-6) teaching and suggesting a total content of the pressed powder of the metal magnetic substance (2), the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer (2) is 90% by volume or more (Paragraph [0080]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer is 90% by volume or more as taught by Kawarai for the device as disclosed by Suzuki in view of Park et al., Taniguchi et al., and Haruyama et al. to obtain desirable operating characteristics with high inductance value (Paragraph [0080]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park et al., Taniguchi et al., and Haruyama et al. as applied to claim 1 above, and further in view of Kato et al. [U.S. Patent No. 6,392,525].

Moreover, Kato et al. shows a device (Figs. 1-7) teaching and suggesting the second magnetic layer (2a or 2b) comprises at least one of a pressed powder of a metal magnetic substance (Col. 8, Lines 18-39), a metal magnetic substance plate (Col. 3, Lines 29-36) and a metal magnetic substance foil.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a pressed powder as taught by Kato et al. for the device as disclosed by Suzuki in view of Park et al., Taniguchi et al., and Haruyama et al. to obtain desirable operating characteristics for magnetic coupling (Col. 3, Lines 13-16) with high saturation magnetic flux density and high frequency property (Col. 8, Lines 18-39).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Kato et al. as applied to claim 9 above, and further in view of Nishiyama et al. [WO 2016/013643].
Regarding Claim 10, Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Kato et al. shows the claimed invention as applied above but does not show a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer is 90% by volume or more.
Nishiyama et al. shows a device (Fig. 3) teaching and suggesting a total content of the pressed powder of the metal magnetic substance (11), the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer (11) is 90% by volume or more (see English translation, only metal magnetic powder as the material for element 11).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Kato et al. as applied to claim 9 above, and further in view of Kawarai [U.S. Pub. No. 2006/0119461].
Regarding Claim 10, Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Kato et al. shows the claimed invention as applied above but does not show a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer is 90% by volume or more.
Kawarai shows a device (Figs. 5-6) teaching and suggesting a total content of the pressed powder of the metal magnetic substance (2), the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer (2) is 90% by volume or more (Paragraph [0080]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer is 90% by volume or more as taught by Kawarai for the device as disclosed by Suzuki in view of Park et al., Taniguchi et al., Haruyama et al., and Kato et al. to obtain desirable operating characteristics with high inductance value (Paragraph [0080]).


Claims 1, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. [U.S. Pub. No. 2017/0162317] in view of Suzuki [U.S. Pub. No. 2018/0286568], Park et al. [U.S. Pub. No. 2016/0163446], and Haruyama et al. [JP 2007-066973].
Regarding Claim 1, Taniguchi et al. shows an inductor component (Figs. 17-19 with teachings from Figs. 3-7) comprising:
a spiral wiring (12, Paragraph [0057]) wound on a plane (see Figs. 17-19 and 3-7, element 12 wound a plane);
a first magnetic layer (18) and a second magnetic layer (11) located at positions sandwiching the spiral wiring from both sides (see Figs. 17-19 and 3-7) in a normal direction relative to the plane on which the spiral wiring is wound (see Figs. 17-19 and 3-7, elements 18, 11 located at positions sandwiching element 12 from both sides in a normal direction relative to the plane on which element 12 is wound);
a first vertical wiring (19A) extending from the spiral wiring in the normal direction to pass through the first magnetic layer (see Figs. 17-19 and 3-7);
a second vertical writing (19B) extending from an outer circumferential end of the spiral wiring (see Figs. 17-19 and 3-7) in the normal direction to pass through the first magnetic layer (see Figs. 17-19 and 3-7); and
an external terminal (131, 132, 120A, 120B, 20A, or 20B) disposed on a surface of the first magnetic layer (see Figs. 17-19, elements 120A, 120B disposed on a surface of element 18 through element 130 or see Figs. 3-7, elements 20A, 20B disposed on a surface of element 18) to connect an end surface of the first vertical wiring or the second vertical wiring (see Figs. 17-19 and 3-7); and 
a coating layer (130) on the first magnetic layer (18).
Taniguchi et al. does not explicitly disclose the first vertical wiring extending from an inner circumferential end of the spiral wiring in the normal direction to pass through the first magnetic layer and the first magnetic layer having magnetic permeability lower than that of the 
Suzuki shows a coil component (Figs. 1-5) teaching and suggesting the first vertical wiring (19A) extending from an inner circumferential end of the spiral wiring (see Figs. 4-5) in the normal direction to pass through the first magnetic layer (18, see Figs. 4-5).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first vertical wiring extending from an inner circumferential end of the spiral wiring in the normal direction to pass through the first magnetic layer as taught by Suzuki for the device as disclosed by Taniguchi et al. to simplify design and facilitate electrical connection from the coil to the terminal electrode without additional wiring of the coil to obtain desirable operating characteristics such as inductance values.
Taniguchi et al. in view of Suzuki does not explicitly disclose the first magnetic layer having magnetic permeability lower than that of the second magnetic layer and the external terminal is entirely disposed in an opening part of the coating layer.
Park et al. shows a device (Figs. 1-2) teaching and suggesting the first magnetic layer (140) having magnetic permeability lower than that of the second magnetic layer (110, Paragraph [0035]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first magnetic layer having magnetic permeability lower than that of the second magnetic layer as taught by Park et al. for the device as disclosed by Taniguchi et al. in view of Suzuki to obtain desirable operating characteristics such as impedance value (Paragraph [0043]).
Taniguchi et al. in view of Suzuki and Park et al. does not explicitly disclose the external terminal is entirely disposed in an opening part of the coating layer.
Haruyama et al. shows a coil component (Figs. 1-2) teaching and suggesting the external terminal (71, 72, 73, 74, 21, 22, 23, or 24) is entirely disposed in an opening part of the 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the external terminal is entirely disposed in an opening part of the coating layer as taught by Haruyama et al. for the device as disclosed by Taniguchi et al. in view of Suzuki and Park et al. to have facilitate insulation to prevent shorting and protect the external terminal from damage.
Regarding Claim 9, Taniguchi et al. shows the second magnetic layer (11) comprises at least one of a pressed powder of a metal magnetic substance (see Figs. 3-7), a metal magnetic substance plate (see Figs. 3-7) and a metal magnetic substance foil.
Park et al. also shows the second magnetic layer (140) comprises at least one of a pressed powder of a metal magnetic substance (see Figs. 1-2, Paragraph [0058]), a metal magnetic substance plate (see Figs. 1-2, Paragraph [0058]) and a metal magnetic substance foil.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. a metal magnetic substance, does not depend on its method of production, i.e. a pressed powder. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Regarding Claim 19, Taniguchi et al. shows the spiral wiring (12) is covered with an insulating layer (17) at least at its wound portion (see Figs. 3-7, Paragraph [0059]).

Claims 2, 5, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. as applied to claim 1 above, and further in view of Fukuda et al. [JP 2004-014837].

Fukuda et al. shows a device (Fig. 1) teaching and suggesting the first magnetic layer (3) and the second magnetic layer (1-1) comprise a metal magnetic substance filler and a binding resin (Paragraphs [0013], [0015], [0017], see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first magnetic layer and the second magnetic layer comprise a metal magnetic substance filler and a binding resin as taught by Fukuda et al. for the device as disclosed by Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. to obtain desirable operating characteristics for magnetic coupling and large impedance value (Abstract, Problem to be Solved).
Regarding Claim 5, Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. does not explicitly show the claimed invention.  However, having all of an external principal surface of the second magnetic layer is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon would have been an obvious design choice based on intended and/or environmental use in order to prevent unwanted connection.
Regarding Claim 21, Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. shows the claimed invention as applied above but does not show the first magnetic layer has a thickness different from a thickness of the second magnetic layer.
Fukuda et al. shows a device (Fig. 1) teaching and suggesting the first magnetic layer (3) has a thickness (thickness c) different from a thickness (thickness a) of the second magnetic layer (1-1, Paragraphs [0013], [0018], see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first magnetic layer has a thickness different from a .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. as applied to claim 2 above, and further in view of Choi et al. [U.S. Pub. No. 2016/0086716].
Regarding Claim 3, Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. shows the claimed invention as applied above but does not show a cross section of the metal magnetic substance filler is exposed on an external principal surface of the first magnetic layer.
Choi et al. shows a device (Figs. 1-3) teaching and suggesting a cross section of the metal magnetic substance filler (51) is exposed on an external principal surface of the first magnetic layer (50, see Figs. 1-3, Paragraph [0052]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cross section of the metal magnetic substance filler is exposed on an external principal surface of the first magnetic layer as taught by Choi et al. for the device as disclosed by Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. to obtain desirable for operating characteristics for magnetic coupling with improving magnetic permeability and Q characteristics (Paragraph [0033]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. as applied to claim 2 above, and further in view of Yoshida et al. [U.S. Pub. No. 2010/0157565].

Yoshida et al. shows a device (Fig. 1b) teaching and suggesting an external principal surface of the second magnetic layer (11) is covered with an organic resin (12a, polyimide resin is organic, Paragraph [0054]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an external principal surface of the second magnetic layer is covered with an organic resin as taught by Yoshida et al. for the device as disclosed by Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. to facilitate insulation to prevent shorting (Paragraph [0054]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. as applied to claim 2 above, and further in view of Yoo et al. [U.S. Pub. No. 2013/0234820].
Regarding Claim 4, Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. shows the claimed invention as applied above but does not show an external principal surface of the second magnetic layer is covered with an organic resin.
Yoo et al. shows a device (Figs. 1 and 4E) teaching and suggesting an external principal surface of the second magnetic layer (10) is covered with an organic resin (21, polyimide or epoxy is an organic resin, Paragraph [0047]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an external principal surface of the second magnetic layer is covered with an organic resin as taught by Yoo et al. for the device as disclosed by Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. to facilitate insulation to prevent shorting (Paragraph [0047]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. as applied to claim 2 above, and further in view of Kubota et al. [U.S. Pub. No. 2016/0260535].
Regarding Claim 5, Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. shows the claimed invention as applied above but does not show all of an external principal surface of the second magnetic layer is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon.
Kubota et al. shows a device (Fig. 3) teaching and suggesting all of an external principal surface of the second magnetic layer (10) is covered with the binding resin (9, Paragraph [0023]), and does not comprise a cross section of the metal magnetic substance filler exposed thereon (see Fig. 3, since element 9 covers element 10 then does not comprise a cross section of the metal magnetic substance filler exposed thereon).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have all of an external principal surface of the second magnetic layer is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon as taught by Kubota et al. for the device as disclosed by Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. to facilitate insulation, mechanical stability, and desirable thermal decomposition temperature (Paragraph [0023]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. as applied to claim 2 above, and further in view of Kotani et al. [U.S. Pub. No. 2014/0286814].
Regarding Claim 5, Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. shows the claimed invention as applied above but does not show all of an external 
Kotani et al. shows a device (Figs. 1-3) teaching and suggesting all of an external principal surface of the second magnetic layer (10) is covered with the binding resin (3), and does not comprise a cross section of the metal magnetic substance filler exposed thereon (see Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have all of an external principal surface of the second magnetic layer is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon as taught by Kotani et al. for the device as disclosed by Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. to facilitate insulation and good moldability (Paragraphs [0046], [0048]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. as applied to claim 2 above, and further in view of Park et al. [U.S. Pub. No. 2016/0055955] (hereinafter as “Park ‘955”).
Regarding Claim 5, Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. shows the claimed invention as applied above but does not show all of an external principal surface of the second magnetic layer is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon.
Park ‘955 shows a device (Figs. 2-5) teaching and suggesting all of an external principal surface of the second magnetic layer (60) is covered with the binding resin (Paragraph [0061]), and does not comprise a cross section of the metal magnetic substance filler exposed thereon (see Figs. 2-5, Paragraph [0061], element 60 have magnetic powder particles 61 contained within element 60 and does not comprise a cross section of the metal magnetic substance filler exposed thereon).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. as applied to claim 2 above, and further in view of Kawarai et al. [U.S. Pub. No. 2018/0068770].
Regarding Claim 5, Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. shows the claimed invention as applied above but does not show all of an external principal surface of the second magnetic layer is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon.
Kawarai et al. shows a device (Fig. 1) teaching and suggesting all of an external principal surface of the second magnetic layer (10) is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon (see Fig. 1, Abstract, Paragraphs [0013], [0016]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have all of an external principal surface of the second magnetic layer is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon as taught by Kotani et al. for the device as disclosed by Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. to facilitate insulation, good moldability, and prevent deterioration of electrical characteristics (Paragraph [0009]).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. as applied to claim 2 above, and further in view of Kawarai [U.S. Pub. No. 2009/0002117].
Regarding Claim 6, Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. shows the claimed invention as applied above but does not show the metal magnetic substance filler in the first magnetic layer is substantially spherical, and the metal magnetic substance filler in the second magnetic layer comprises a flattened metal magnetic substance filler.
Kawarai shows a device (Fig. 4C) teaching and suggesting the metal magnetic substance filler in the first magnetic layer (30, 40) is substantially spherical (isotropic, Paragraphs [0092], [0093]), and the metal magnetic substance filler in the second magnetic layer (20) comprises a flattened metal magnetic substance filler (Paragraph [0061]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the metal magnetic substance filler in the first magnetic layer is substantially spherical, and the metal magnetic substance filler in the second magnetic layer comprises a flattened metal magnetic substance filler as taught by Kawarai for the device as disclosed by Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. to improve inductance value with large maximum saturation magnetic flux density and obtain excellent superimpose direct-current characteristics (Paragraph [0021]).
Regarding Claim 7, Kawarai shows the flattened metal magnetic substance filler (20, Paragraph [0061]) is disposed such that a major axis direction of the metal magnetic substance filler is substantially parallel to the plane on which the spiral wiring is wound (see Fig. 4C, a major axis direction of element 20 is substantially parallel to the plane on which element 12 is wound).

a longer side of the rectangle is substantially parallel to a major axis direction of the flattened metal magnetic substance filler (see Figs. 1A and 4C, a longer side of the rectangle is substantially parallel to the major axis direction of the flattened element 20).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. as applied to claim 2 above, and further in view of Tonoyama et al. [U.S. Pub. No. 2013/0249662].
Regarding Claim 6, Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. shows the claimed invention as applied above but does not show the metal magnetic substance filler in the first magnetic layer is substantially spherical, and the metal magnetic substance filler in the second magnetic layer comprises a flattened metal magnetic substance filler.
Tonoyama et al. shows a device (Fig. 7) teaching and suggesting the metal magnetic substance filler in the first magnetic layer (top element 20) is substantially spherical (32, Paragraph [0041]), and the metal magnetic substance filler in the second magnetic layer (bottom element 20) comprises a flattened metal magnetic substance filler (30, Paragraph [0040]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the metal magnetic substance filler in the first magnetic layer is substantially spherical, and the metal magnetic substance filler in the second magnetic layer comprises a flattened metal magnetic substance filler as taught by Tonoyama et al. for the device as disclosed by Taniguchi et al. in view of Suzuki, Park et al., Haruyama et al. and Fukuda et al. to improve inductance value with high strength and high magnetic permeability (Paragraph [0007]).

Regarding Claim 8, Tonoyama et al. shows the second magnetic layer (bottom element 20) is in a shape of a rectangle as viewed from above (see Fig. 7, Paragraph [0033]), and
a longer side of the rectangle is substantially parallel to a major axis direction of the flattened metal magnetic substance filler (see Fig. 7, a longer side of the rectangle is substantially parallel to the major axis direction of the flattened element 30).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. in view of Suzuki, Park et al., and Haruyama et al. as applied to claims 1 and 9 above, and further in view of Nishiyama et al. [WO 2016/013643].
Regarding Claim 10, Taniguchi et al. in view of Suzuki, Park et al., and Haruyama et al. shows the claimed invention as applied above but does not show a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer is 90% by volume or more.
Nishiyama et al. shows a device (Fig. 3) teaching and suggesting a total content of the pressed powder of the metal magnetic substance (11), the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer (11) is 90% by volume or more (see English translation, only metal magnetic powder as the material for element 11).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer is 90% by volume or more as taught by Nishiyama et al. for the .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. in view of Suzuki, Park et al., and Haruyama et al. as applied to claims 1 and 9 above, and further in view of Kawarai [U.S. Pub. No. 2006/0119461].
Regarding Claim 10, Taniguchi et al. in view of Suzuki, Park et al., and Haruyama et al. shows the claimed invention as applied above but does not show a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer is 90% by volume or more.
Kawarai shows a device (Figs. 5-6) teaching and suggesting a total content of the pressed powder of the metal magnetic substance (2), the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer (2) is 90% by volume or more (Paragraph [0080]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer is 90% by volume or more as taught by Kawarai for the device as disclosed by Taniguchi et al. in view of Suzuki, Park et al., and Haruyama et al. to obtain desirable operating characteristics with high inductance value (Paragraph [0080]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. in view of Suzuki, Park et al., and Haruyama et al. as applied to claim 1 above, and further in view of Kato et al. [U.S. Patent No. 6,392,525].

Moreover, Kato et al. shows a device (Figs. 1-7) teaching and suggesting the second magnetic layer (2a or 2b) comprises at least one of a pressed powder of a metal magnetic substance (Col. 8, Lines 18-39), a metal magnetic substance plate (Col. 3, Lines 29-36) and a metal magnetic substance foil.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a pressed powder as taught by Kato et al. for the device as disclosed by Taniguchi et al. in view of Suzuki, Park et al., and Haruyama et al. to obtain desirable operating characteristics for magnetic coupling (Col. 3, Lines 13-16) with high saturation magnetic flux density and high frequency property (Col. 8, Lines 18-39).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. in view of Suzuki, Park et al., and Haruyama et al., and Kato et al. as applied to claim 9 above, and further in view of Nishiyama et al. [WO 2016/013643].
Regarding Claim 10, Taniguchi et al. in view of Suzuki, Park et al., and Haruyama et al., and Kato et al. shows the claimed invention as applied above but does not show a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer is 90% by volume or more.
Nishiyama et al. shows a device (Fig. 3) teaching and suggesting a total content of the pressed powder of the metal magnetic substance (11), the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer (11) is 90% by volume or more (see English translation, only metal magnetic powder as the material for element 11).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. in view of Suzuki, Park et al., and Haruyama et al., and Kato et al. as applied to claim 9 above, and further in view of Kawarai [U.S. Pub. No. 2006/0119461].
Regarding Claim 10, Taniguchi et al. in view of Suzuki, Park et al., and Haruyama et al., and Kato et al. shows the claimed invention as applied above but does not show a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer is 90% by volume or more.
Kawarai shows a device (Figs. 5-6) teaching and suggesting a total content of the pressed powder of the metal magnetic substance (2), the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer (2) is 90% by volume or more (Paragraph [0080]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer is 90% by volume or more as taught by Kawarai for the device as disclosed by Taniguchi et al. in view of Suzuki, Park et al., and Haruyama et al., and Kato et al. to obtain desirable operating characteristics with high inductance value (Paragraph [0080]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. [U.S. Pub. No. 2017/0162317] in view of Park et al. [U.S. Pub. No. 2016/0163446], Li [WO 2013/051947], and Haruyama et al. [JP 2007-066973].

a spiral wiring (12, Paragraph [0057]) wound on a plane (see Figs. 17-19 and 3-7, element 12 wound a plane);
a first magnetic layer (18) and a second magnetic layer (11) located at positions sandwiching the spiral wiring from both sides (see Figs. 17-19 and 3-7) in a normal direction relative to the plane on which the spiral wiring is wound (see Figs. 17-19 and 3-7, elements 18, 11 located at positions sandwiching element 12 from both sides in a normal direction relative to the plane on which element 12 is wound);
a vertical wiring (19A or 19B) extending from the spiral wiring in the normal direction to pass through the first magnetic layer (see Figs. 17-19 and 3-7);
an external terminal (131, 132, 120A, 120B, 20A, or 20B) disposed on a surface of the first magnetic layer (see Figs. 17-19, elements 120A, 120B disposed on a surface of element 18 through element 130 or see Figs. 3-7, elements 20A, 20B disposed on a surface of element 18) to connect an end surface of the vertical wiring (see Figs. 17-19 and 3-7); and
a coating layer (130) on the first magnetic layer (18).
Taniguchi et al. does not explicitly disclose the first magnetic layer having magnetic permeability lower than that of the second magnetic layer and the magnetic permeability at an interface between the first magnetic layer and the second magnetic layer changes continuously and the external terminal is entirely disposed in an opening part of the coating layer.
Park et al. shows a device (Figs. 1-2) teaching and suggesting the first magnetic layer (140) having magnetic permeability lower than that of the second magnetic layer (110, Paragraph [0035]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first magnetic layer having magnetic permeability 
Taniguchi et al. in view of Park et al. does not explicitly disclose the magnetic permeability at an interface between the first magnetic layer and the second magnetic layer changes continuously and the external terminal is entirely disposed in an opening part of the coating layer. 
Li shows a device (Fig. 7 with teachings from Figs. 5, 6a) teaching and suggesting the magnetic permeability at an interface between the first magnetic layer (20 or 17) and the second magnetic layer (another element 20 or another element 17) changes continuously (Pages 12-15, claims 17-19).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic permeability at an interface between the first magnetic layer and the second magnetic layer changes continuously as taught by Li for the device as disclosed by Taniguchi et al. in view of Park et al. to obtain desirable operating characteristics for which improves magnetic coupling and power transfer (Page 12, Lines 15-30 to Page 13, Lines 1-22).
The combination of Taniguchi et al. and Li shows the magnetic permeability at an interface between the first magnetic layer (20 or 17 of Li) and the second magnetic layer (another element 20 or another element 17 of Li and element 11 of Taniguchi et al.) changes continuously (Pages 12-15, claims 17-19 of Li) in order to improves magnetic coupling and power transfer.
Taniguchi et al. in view of Park et al. and Li does not explicitly disclose the external terminal is entirely disposed in an opening part of the coating layer.
Haruyama et al. shows a coil component (Figs. 1-2) teaching and suggesting the external terminal (71, 72, 73, 74, 21, 22, 23, or 24) is entirely disposed in an opening part of the 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the external terminal is entirely disposed in an opening part of the coating layer as taught by Haruyama et al. for the device as disclosed by Taniguchi et al. in view of Park et al. and Li to have facilitate insulation to prevent shorting and protect the external terminal from damage.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. [U.S. Pub. No. 2017/0162317] in view of Park et al. [U.S. Pub. No. 2016/0163446], Li [WO 2013/051947], and Haruyama et al. [JP 2007-066973].
Regarding Claim 22, Taniguchi et al. shows an inductor component (Figs. 3-7) comprising:
a spiral wiring (12, Paragraph [0057]) wound on a plane (see Figs. 3-7, element 12 wound a plane);
a first magnetic layer (18) and a second magnetic layer (11) located at positions sandwiching the spiral wiring from both sides (see Figs. 3-7) in a normal direction relative to the plane on which the spiral wiring is wound (see Figs. 3-7, elements 18, 11 located at positions sandwiching element 12 from both sides in a normal direction relative to the plane on which element 12 is wound);
a vertical wiring (19A or 19B) extending from the spiral wiring in the normal direction to pass through the first magnetic layer (see Figs. 3-7);
an external terminal (20A or 20B) disposed on a surface of the first magnetic layer (see Figs. 3-7) to connect an end surface of the vertical wiring (see Figs. 3-7).
Taniguchi et al. in Fig. 3-7 does not explicitly show a coating layer on the first magnetic layer.

Taniguchi et al. does not explicitly disclose the first magnetic layer having magnetic permeability lower than that of the second magnetic layer and the magnetic permeability at an interface between the first magnetic layer and the second magnetic layer changes continuously and the external terminal is entirely disposed in an opening part of the coating layer.
Park et al. shows a device (Figs. 1-2) teaching and suggesting the first magnetic layer (140) having magnetic permeability lower than that of the second magnetic layer (110, Paragraph [0035]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first magnetic layer having magnetic permeability lower than that of the second magnetic layer as taught by Park et al. for the device as disclosed by Taniguchi et al. to obtain desirable operating characteristics such as impedance value (Paragraph [0043]).
Taniguchi et al. in view of Park et al. does not explicitly disclose the magnetic permeability at an interface between the first magnetic layer and the second magnetic layer changes continuously and the external terminal is entirely disposed in an opening part of the coating layer. 
Li shows a device (Fig. 7 with teachings from Figs. 5, 6a) teaching and suggesting the magnetic permeability at an interface between the first magnetic layer (20 or 17) and the second magnetic layer (another element 20 or another element 17) changes continuously (Pages 12-15, claims 17-19).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic permeability at an interface between the 
The combination of Taniguchi et al. and Li shows the magnetic permeability at an interface between the first magnetic layer (20 or 17 of Li) and the second magnetic layer (another element 20 or another element 17 of Li and element 11 of Taniguchi et al.) changes continuously (Pages 12-15, claims 17-19 of Li) in order to improves magnetic coupling and power transfer.
Taniguchi et al. in view of Park et al. and Li does not explicitly disclose the external terminal is entirely disposed in an opening part of the coating layer.
Haruyama et al. shows a coil component (Figs. 1-2) teaching and suggesting the external terminal (71, 72, 73, 74, 21, 22, 23, or 24) is entirely disposed in an opening part of the coating layer (55, see Figs. 1-2, elements 71, 72, 73, 74, 21, 22, 23, or 24 is entirely disposed in an opening part of element 55, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the external terminal is entirely disposed in an opening part of the coating layer as taught by Haruyama et al. for the device as disclosed by Taniguchi et al. in view of Park et al. and Li to have facilitate insulation to prevent shorting and protect the external terminal from damage.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 19, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. [U.S. Pub. No. 2016/0225513] shows the external terminal (150) is entirely disposed in an opening part of the coating layer (130, Paragraph [0050]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837